DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 February 2021 has been entered.  Claims 1 and 14 are currently amended.  Claims 1-23 are currently pending. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claimed ventilation and illumination system as described in the claim is neither anticipated by or made obvious by the prior art.  The prior art fails to show the ventilation assembly, light fixture assembly, and connector assembly as claimed; in particular, the connector assembly, and the structural and operative relationships established thereby. 
Claims 2-13 are allowed at least based on their dependence from claim 1. 
Regarding claim 14, the claimed ventilation and illumination system as described in the claim is neither anticipated by or made obvious by the prior art.  The prior art fails to show the ventilation assembly, light fixture assembly, and connector assembly as claimed; in particular, the connector assembly, and the structural and operative relationships established thereby. 
Claims 15-23 are allowed at least based on their dependence from claim 14. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELIZABETH M. MAY/            Examiner, Art Unit 3762               

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762